Raymond De Leon, et




                         Fourth Court of Appeals
                               San Antonio, Texas
                                    September 8, 2015

                                  No. 04-14-00751-CV

                         Josefina Alexander GONZALEZ, et al.,
                                       Appellants

                                            v.

                               Raymond DE LEON, et al.,
                                      Appellees

                From the 406th Judicial District Court, Webb County, Texas
                          Trial Court No. 2014-CVQ-001098-D4
                       Honorable Oscar J. Hale, Jr., Judge Presiding


                                     ORDER
       The Appellant’s Motion to Extend Time to File Motion for Rehearing is GRANTED.
The appellant’s motion for rehearing is due on October 10, 2015.


                                                 _________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of September, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court